ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “calculate a projection profile (Prow(
    PNG
    media_image1.png
    16
    15
    media_image1.png
    Greyscale
)) for the set of slant rotated detections (dslant (k, 
    PNG
    media_image1.png
    16
    15
    media_image1.png
    Greyscale
), k = 1 ... K) by determining a histogram of slant rotated detection coordinates; and to calculate an entropy (Hrow(
    PNG
    media_image1.png
    16
    15
    media_image1.png
    Greyscale
)) associated with the projection profile (Prow(
    PNG
    media_image1.png
    16
    15
    media_image1.png
    Greyscale
)); where the control unit arrangement further is adapted to determine the slant angle of the parking slots in the parking row based on the entropies (Hrow(
    PNG
    media_image1.png
    16
    15
    media_image1.png
    Greyscale
), n = 1 ... N)”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-9 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-9 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 10, none of the prior art of record either taken alone or in combination discloses the claimed “calculating a projection profile (Prow) for the slant ”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 11-14 depends ultimately from allowable, independent claim 1, so each of dependent claims 11-14 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
The closest prior art is found to be:
Chen (US 20160171893) describes the vehicle sensors are configured to identify the surroundings and the location of the probe vehicle (e.g., car, truck, motorcycle, bicycle, bus) …the sensors may include Global Positioning System (GPS) identification, light detection and ranging (LIDAR), radar, and/or cameras for computer vision. Proximity sensors may aid in parking the vehicle (paragraph 24); one or more embodiments described herein may implement functions using two or more specific interconnected hardware modules or devices with related control and data signals that can be communicated between and through the modules, or as portions of an application-specific integrated circuit. Accordingly, the present system encompasses software, firmware, and hardware implementations (paragraph 107); determining lane information (e.g., number of lanes, current lane location, and lane width) of a road segment from vehicle probe data (paragraph 22).
DE102013103569 A1 is related to an automotive side looking radar with slant angle determination of parked vehicles via approximation of straight lines…parking space detection device that detects a parking space next to parked vehicles (paragraph . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648